Citation Nr: 1130962	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of 10 percent for his service-connected degenerative joint disease of the right knee.  At his January 2011 personal hearing, the Veteran stated he has received VA medical treatment for his right knee subsequent to the most recent supplemental statement of the case.  Specifically, the Veteran has reported receiving recent treatment at the VA medical facility in Amarillo, Texas.  Review of the claims file indicates the records of the Veteran's reported treatment have not yet been obtained.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Additionally, the Board notes that the Veteran was last afforded VA examination of his right knee disability in November 2008.  At his January 2011 personal hearing, he stated his disability has worsened since that time.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA medical examination must be afforded the Veteran to determine the current level of impairment resulting from his service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records not already obtained from the VA medical facility in Amarillo, Texas.  If any such records are not available, this fact must be documented for the record, and the Veteran should be so notified.  

2.  Schedule the Veteran for a VA orthopedic examination to determine his current degree of disability resulting from his right knee disorder.  The claims file and a copy of this remand must be made available to the examiner and the examiner should indicate in his/her report that these records were reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should indicate complete range of motion in degrees for the knee and whether the Veteran experiences additional functional loss as a result of painful knee motion, instability, weakness, or lack of endurance of the knee joint.  Such functional loss should be expressed, if possible, in terms of additional limitation of motion.  The examiner should also indicate the presence and severity of any lateral instability or recurrent subluxation in the knee.  Any other impairment related to the Veteran's knee disability should also be noted for the record.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  
3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

